Citation Nr: 0319502	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from March 1943 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs Regional Office in Buffalo, New York (RO).
 
The veteran perfected an appeal as to the issue of 
entitlement to service connection for tinnitus.  However, a 
rating decision dated in July 2002, granted service 
connection for this disorder.  Accordingly, the issue of 
entitlement to service connection for tinnitus is no longer 
for appellate review.


FINDING OF FACT

Hearing loss is manifested by Level I auditory acuity, 
bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.85, 
Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran by a letter dated in March 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was specifically notified what 
additional evidence was required from him.  Hence, the duty 
to notify the veteran of necessary evidence and of the 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and one was accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  The average impairment is set forth in 
the VA's SCHEDULE FOR RATING DISABILITIES (SCHEDULE) codified in 38 
C.F.R. Part 4 (2002), which includes diagnostic codes that 
represent particular disabilities.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As such, a compensable schedular rating for the 
veteran's service-connected bilateral hearing loss is not 
warranted.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a 
service-connected hearing loss, the SCHEDULE establishes 
auditory acuity levels, designated Level I for essentially 
normal acuity, through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, Diagnostic Code 6100.

VA outpatient treatment records do not include pure tone 
threshold studies.  They do reveal, however, that the 
appellant has a hearing loss, and that he wears hearing aids.

A VA examination in May 2001, found pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
35
35
LEFT
50
40
35
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 hertz was 40 decibels in the right ear, and 50 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear, and 92 
percent in the left ear.  

Applying 38 C.F.R. § 4.85 to the 2001 VA audiological 
examination, the veteran's service-connected bilateral 
sensorineural hearing loss is properly evaluated as 
noncompensable.  Based on a 94 percent speech recognition 
score and a 40-decibel average puretone threshold in the 
right ear, Table VI indicates a Roman numeral designation of 
Level I hearing acuity.  Based on a 92 percent speech 
recognition score and a 50-decibel average puretone threshold 
in the left ear, Table VI indicates a designation of Level I 
hearing acuity.  When applied to Table VII, the numeric 
designations of Level I hearing acuity, bilaterally, 
translates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  As a review of the competent medical 
evidence fails to show that the veteran's hearing loss 
demonstrates either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies, or (2) a pure tone threshold 
of 70 decibels or more at 2000 Hertz, the provisions of 38 
C.F.R. § 4.86 are not for application.  38 C.F.R. § 4.86.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002) in the first instance.  
The Board is still obligated, however, to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not shown to be inadequate.  A compensable 
rating is provided for certain manifestations of a service-
connected bilateral hearing loss but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as factors such as marked 
interference with employment, continuous need for medication 
or treatment, or frequent periods of hospitalization due to 
hearing loss have not been shown.  

Therefore, a compensable rating for the veteran's 
service-connected bilateral hearing loss is not warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

